DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in the application.  Claims 14-21 are withdrawn from further consideration. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-21 directed to an invention non-elected without traverse.  Accordingly, claims 14-21 have been cancelled.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 01 May 2020 and 13 April 2022.  The information therein was considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2. (amended) The microelectronic device of claim 1, wherein the conductive contact structures comprise: first conductive contact structures integral and continuous with some of the conductive structures of the stack structure at the steps of the forward staircase structure, each of the first conductive contact structures individually having horizontal boundaries substantially coplanar with horizontal boundaries of one of the steps; and second conductive contact structures integral and continuous with some other of the conductive structures of the stack structure at the additional steps of the reverse staircase structure, each of the second conductive contact structures individually having horizontal boundaries substantially coplanar with horizontal boundaries of one of the additional steps.

11. (amended) The microelectronic device of claim 1, wherein upper vertical boundaries of at least some of the steps of the forward staircase structure are substantially coplanar with upper vertical boundaries of at least some of the additional steps of the reverse staircase structure.

23. (amended) The memory device of claim 22, wherein: the stack structure is divided into an array of blocks, neighboring blocks of the array of blocks separated from one another in a first horizontal direction by dielectric-filled slots and each extending in second horizontal direction orthogonal to the first horizontal direction; and the stadium structures are individually divided between two or more of the neighboring blocks of the array of blocks, the dielectric-filled slots horizontally interposed between different sections of the stadium structures.

Claims 14-21 (cancelled).

Allowable Subject Matter
Claims 1-13 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a microelectronic device, comprising: a stack structure comprising a vertically alternating sequence of conductive structures and insulative structures arranged in tiers, each of the tiers comprising one of the conductive structures and one of the insulative structures; a stadium structure within the stack structure and comprising: a forward staircase structure having steps comprising edges of the tiers; and a reverse staircase structure opposing the forward staircase structure and having additional steps comprising additional edges of the tiers; and conductive contact structures vertically extending to upper vertical boundaries of at least some of the conductive structures of the stack structure at the steps of the forward staircase structure and the additional steps of the reverse staircase structure, the conductive contact structures each integral and continuous with one of the conductive structures; and as recited in independent claim 22, a memory device, comprising: a stack structure having tiers each comprising a conductive structure and an insulative structure vertically neighboring the conductive structure; stadium structures positioned at different vertical depths within the stack structure than one another, each of the stadium structures comprising: a forward staircase structure having steps comprising horizontal ends of a group of the tiers; and a reverse staircase structure opposing the forward staircase structure and having additional steps comprising additional horizontal ends of the group of the tiers; conductive contact structures vertically extending from at least some of the conductive structures of the stack structure at the steps and the additional steps of the stadium structures, the conductive contact structures each integral and continuous with one of the conductive structures; and strings of memory cells vertically extending through the stack structure; and as recited in independent claim 26, an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device and comprising at least one microelectronic device structure comprising: a stack structure comprising a vertically alternating sequence of conductive structures and insulative structures arranged in tiers; a stadium structure within the stack structure and comprising opposing staircase structures each having steps comprising edges of at least some of the tiers; and 9Serial No. 16/864,823conductive contact structures integral and continuous with at least some of the conductive structures of the stack structure at the steps of the opposing staircase structures of the stadium structure, each of the conductive contact structures individually having an inner horizontal boundary substantially coplanar with an inner horizontal boundary of one of the steps of the opposing staircase structures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sano et al. US 9,601,502 teach a continuous conductive material layer and a plurality of electrically conductive electrodes formed as an integral structure, i.e., a single continuous structure.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/13/2022